137 U.S. 457 (1890)
In re PENNSYLVANIA COMPANY, Petitioner.
No. 6, Original.
Supreme Court of United States.
Argued December 8, 1890.
Decided December 22, 1890.
On petition for mandamus to the judges of the Circuit Court of the United States for the District of Connecticut, to take jurisdiction of the suit of Samuel A. Herman against the petitioner.
Mr. Daniel Davenport and Mr. William H. O'Hara for the petitioner.
Mr. Lewis E. Stanton opposing.
MR. JUSTICE *458 BRADLEY delivered the opinion of the court.
This case in all material respects is identical with the case of Ex parte The Pennsylvania Company, just decided, and the same conclusion is reached as in that case. The petition for mandamus is
Denied.